Case 2:19-cv-00542-TS-JCB Document 67 Filed 10/20/20 PageID.353 Page 1 of 5




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                         CENTRAL DIVISION


 MINAL ASHOKKUMAR PATEL and
 DILIPKUMAR SITARAMBHAI PATEL,                           MEMORANDUM DECISION AND
 individually and on behalf of I.P., a minor             ORDER GRANTING
                                                         DEFENDANT DARIN OTT, D.O.’s
                           Plaintiffs,                   MOTION FOR SUMMARY
 v.                                                      JUDGMENT

 CENTRAL UTAH CLINIC, P.C. dba
 REVERE HEALTH; KANE COUNTY                              Case No. 2:19-cv-00542-TS
 HUMAN RESOURCES SPECIAL
 SERVICE DISTRICT dba KANE                               District Judge Ted Stewart
 COUNTY HOSPITAL; REVERE
 HEALTH dba KANAB FAMILY
 MEDICINE; JONATHAN BOWMAN,
 M.D.; and DARIN OTT, D.O.,

                           Defendants.


       This matter is before the Court on Defendant Darin Ott, D.O.’s (“Dr. Ott”) Motion for

Summary Judgment (“Motion”). For the reasons discussed below, the Court grants the Motion.

                                           I.   BACKGROUND

       This is a medical malpractice case against several entities and doctors, including Dr. Ott.

According to Plaintiffs Minal Patel (“Ms. Patel”) and Dilip Patel (“Mr. Patel,” and together, the

“Patels”), they presented to the Kane County Hospital to deliver their baby, I.P., on January 25,

2013. 1 Dr. Bowman, Ms. Patel’s doctor, admitted her for a scheduled delivery. 2 During labor, the

baby’s heart rate dropped and recovered several times, allegedly indicating the baby was in



           1
               Docket No. 14 ¶ 19.
           2
               Id. ¶ 21.

                                                 1
Case 2:19-cv-00542-TS-JCB Document 67 Filed 10/20/20 PageID.354 Page 2 of 5




significant distress. 3 After some time, Dr. Bowman consulted with Dr. Ott and ordered an

emergency cesarean section. 4 I.P. was born suffering from hypoxemia and was transferred to

Dixie Regional Medical Center for additional treatment. 5 I.P.’s care providers have diagnosed

him with hypoxic ischemic encephalopathy and cerebral palsy. 6 On September 10, 2019, the

Patels filed an Amended Complaint on behalf of themselves and I.P. alleging a medical

malpractice claim and a loss of filial consortium claim against all Defendants, including Dr. Ott. 7

       Dr. Ott filed this Motion on August 17, 2020, asking the Court to dismiss him from the

case. 8 Dr. Ott explains he was not involved in the delivery until he was called to assist with the

emergency C-section, 9 and he did not participate in the care or treatment of I.P. after the birth. 10

Dr. Ott also asserts that “[n]o expert testimony has been offered supporting Plaintiff’s allegation

that Dr. Ott breached the standard of care in his limited window of care and treatment.” 11 The

Patels did not file a response to Dr. Ott’s Motion, and the time for doing so has expired. 12

                                      II.     STANDARD OF REVIEW

       “[A] party’s failure to file a response to a summary judgment motion is not, by itself, a

sufficient basis on which to enter judgment against the party. The district court must make the



           3
               Id. ¶¶ 29–36.
           4
               Id. ¶ 40.
           5
               Id. ¶¶ 46–47.
           6
               Id. ¶ 48.
           7
               See generally Docket No. 14.
           8
               Docket No. 58, at 2.
           9
               Id.
           10
                Id.
           11
                Id.
           12
                See DUCivR 7-1(b)(3)(A).

                                                   2
Case 2:19-cv-00542-TS-JCB Document 67 Filed 10/20/20 PageID.355 Page 3 of 5




additional determination that judgment for the moving party is ‘appropriate’ under Rule 56.” 13

Summary judgment is appropriate when there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law. 14 The moving party bears the burden of

showing that there is no genuine dispute of material fact. 15 “When, as in this case, the moving

party does not bear the ultimate burden of persuasion at trial, it may satisfy this burden by

identifying ‘a lack of evidence for the nonmovant on an essential element of the nonmovant’s

claim.’” 16 And “once the movant points out an absence of proof on an essential element of the

nonmovant’s case, the burden shifts to the nonmovant to provide evidence to the contrary.” 17

                                             III.       ANALYSIS

       The Court must determine whether summary judgment is appropriate on the medical

malpractice claim and the loss of filial consortium claim against Dr. Ott. First, in Utah a medical

malpractice claim requires the claimant to prove “(1) the standard of care required of physicians

under similar circumstances practicing in the same field or specialty, (2) that the applicable

standard of care was breached, (3) that the injury to the plaintiff was proximately caused by the

defendant’s negligence, and (4) that damages occurred as a result of defendant’s breach of

duty.” 18 Utah law generally requires the claimant to produce an expert witness to establish the



            13
                 Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002).
            14
                 Fed. R. Civ. P. 56(a).
            15
               Ortiz v. Norton, 254 F.3d 889, 893 (10th Cir. 2001) (citing Adler v. Wal-Mart
Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
            16
             Id. (quoting Adler, 144 F.3d at 671); see also Celotex Corp. v. Catrett, 477 U.S.
317, 322–23 (1986).
            17
             Hall v. Bellmon, 935 F.2d 1106, 1111 n. 5 (10th Cir. 1991) (citing Celotex, 477
U.S. at 322–23).
            18
                 Dalley v. Utah Valley Reg’l Med. Ctr., 791 P.2d 193, 195 (Utah 1990) (citations
omitted).

                                                    3
Case 2:19-cv-00542-TS-JCB Document 67 Filed 10/20/20 PageID.356 Page 4 of 5




first three elements of a medical malpractice claim. 19 Summary judgment is appropriate when the

plaintiff does not have expert testimony showing there is an issue of fact regarding negligence or

proximate cause. 20 Dr. Ott states the Patels do not have any expert testimony supporting their

claim that he breached the standard of care, and the Patels did not provide the Court with expert

testimony. Thus, Dr. Ott is entitled to summary judgment on the medical malpractice claim.

       Dr. Ott did not address the loss of filial consortium claim in his Motion, but the Federal

Rules of Civil Procedure permit the Court to grant a motion for summary judgment on grounds

that were not raised by the movant. 21 In Utah, a claim for loss of filial consortium “is ‘derivative

from the cause of action existing in behalf of the injured person.’” 22 Because Dr. Ott is entitled

to summary judgment in his favor on the medical malpractice claim, Dr. Ott is also entitled to

summary judgment on the claim for loss of filial consortium.

                                          IV.     CONCLUSION

       It is therefore

       ORDERED that Defendant Darin Ott, D.O.’s Motion for Summary Judgment (Docket

No. 58) is GRANTED.


       DATED October 20, 2020.

                                                BY THE COURT:




           19
                Id. at 195–96.
           20
                See De Adder v. Intermountain Healthcare, Inc., 2013 UT App 173, ¶ 10.
           21
                Fed. R. Civ. P. 56(f).
           22
           Benda v. Roman Catholic Bishop of Salt Lake City, 2016 UT 37, ¶ 20 (quoting
Utah Code Ann. § 30-2-11(5)).

                                                  4
Case 2:19-cv-00542-TS-JCB Document 67 Filed 10/20/20 PageID.357 Page 5 of 5




                                  _
                                  _______________________________________
                                  TED STEWART
                                  United States District Judge




                                     5
